 

LICENSE AND ACQUISITiON AGREEMENT

 

This LICENSE AND ACQUISITION AGREEMENT (this “Agreement”). dated as of January
14, 2019 (the “Effective Date”), is between Hudilab, Inc. d/b/a/ Endless Relief,
a Colorado corporation (“Sellet”), on the one hand and Pure Health Products,
LLC, a New York limited liability company (“Buyer”), and Canbiola, Inc., a
Florida corporation (“CANB”) on the other band.

 

RECITALS

 

A. Buyer is a wholly owned subsidiary of CANB and in lhe business of
manufacturing products containing cannabidiol (“CBD”).

 

B. CANB’s common stock is publicly traded and quoted on OTC Markets’ QB
marketplace (“OTCQB”).

 

C. Seller has developed proprietary technology and methods to infuse CBD into
TENS electrode and other non-electrode pads for pain management and soreness
(collectively, the “Pads”) whereby the adhesion is not affected, the CBD
penetrates lhe skin, and the pads are reusable (lhe “Technology”).

 

D. The Technology is comprised of (among other things) lhree liquid components
(parts A+B+C) (lhe “Components”) that get mixed together and added to Pads
together with up to 400mg CBD and 200tng terpenes (the final product of which
being referred to herein as, “Products”).

 

E. Buyet desires to acquire from Seller, and Seller desires to license and sell
to Buyer, the Technology pursuant to the terms and conditions of this Agreement.

 

AGREEMENT

 

The parties agree as follows:

 

Article L TECHNOLOGY ACQUISITION

 

Section 1.0 I Assets Purchased. Subject to the terms and conditions set forth in
this Agreement, Seller agrees to sell to Buyer and Buyer agrees to purchase from
Seller the Technology, including all patents, formulations, know-how,
trademarks, trade names, copyrights, service marks, all registrations for them,
all applications pending for them, and all other proprietary rights and
intangible property of Seller relating to the Technology and Components,
including trade secrets, inventions, technology, software, operating systems,
customer lists, customer relationships, customer agreements, customer
understandings, drawings, blueprints, know-how, formulae, slogans, processes,
and operating rights and all olher similar items such items used by Seller for
lhe production of the Technology and Components, including all derivative works
of the foregoing (the “Assets”).

 

 [ex10-8_001.jpg]

 

 

 

 

Section 1.02 Liabilities. Buyer shall not assume any liabilities of Seller and
the Assets will be free of all liabilities, obligations, liens, and
encumbrances.

 

Section 1.03 Purchase Price. The purchase price for the Assets (the “Purchase
Price”) will be as follows:

 



  (a) Shares. CANB shall issue 7,500,000 shares of its common stock (the
“Shares”) to Buyer.         (b) Royalty. Buyer shall pay to Seller a portion of
Buyer’s Gross Margin (a “Royalty”) from the sale of Products by Buyer or CANB
equal to: (a) I0% for all sales of Products to customers not introduced to Buyer
or CANB by Seller, and 20”/o for all sales of Products to customers that were
introduced to Buyer or CANB by Seller. As used herein, “Gross Margin” shall mean
the amount equal to all revenues received by Buyer from the sale of Products,
less all costs and expenses of manufacturing the Products, fulfilling and
shipping Product orders, returns and replacements of Product , license fees,
taxes, and other direct expenses, the cost of any defense of liability claims or
legal defense related directly to the Products, and direct marketing and
packaging costs such as table displays, trade show participation, advertising,
and similar activities, but not corporate overhead or burden. The Royalty will
be paid on the  fifteenth (151h) day of each month following the Closing to the
account designated by Seller. Buyer shall further provide Seller with an
auditable accounting of each Royalty in conjunction with the above payments.



 

Section 1.04 Closing. The closing of the Purchase of the Assets (“Closing”) will
occur not later than January 31, 2019 (“Closing Date”) electronically or at such
time and place as agreed to by the parties. At Closing, Buyer shall deliver a
duly executed certificate(s) for the Shares to Seller as specified by the
Seller, and Seller shall deliver the Assets, including the exact formula and
process for making and combining the Components and all documentation and
written know-how relating to the Assets into escrow with an escrow agent agreed
by all parties pursuant to escrow instructions mutually agreed by the parties.
The escrow agent will be instructed to release the Assets to Buyer on the date
ten (10) years from the Closing Date or once Seller is no longer able to provide
Buyer with the Components as agreed herein or the date on which Buyer or CANB
ceases production of Products or divests itself of its Product division and the
Assets, whichever occurs first (“Escrow Termination Date”). Upon the Escrow
Termination Date, once the Assets have been released to Buyer, all obligations
of the parties to one another will cease, except for Buyer’s obligation to pay
Seller its Royalty.

 

[ex10-8_002.jpg] 

 

 

 

 

Section 1.05 New Products. If Seller develops any derivative works or products
from or using the Assets prior to the Escrow Termination Date (“Derivative
Assets”), such Derivative Assets will be considered an Asset of Buyer’s and
immediately placed in escrow and subject to the below License granted in Section
1.07 and the other provisions of this Agreement, and Buyer will owe Seller
Royalty for Products containing the Derivative Assets. Seller may not create
Derivative Assets following the Escrow Termination Date.

 

Section 1.06 Supply of Components. Until the Escrow Termination Date, Seller
agrees to produce and provide to Buyer as much of the Components as requested by
Buyer for integration in its Products; provided that, Buyer must request the
Components from Seller in writing at least three (3) weeks prior to the date the
Components are to be delivered to Buyer. Buyer will pay Seller for the actual
documented cost of Seller’s production of the Components, including all
reasonable out of pocket expenses, raw materials, shipping and reasonable labor
with fifteen (15) days from delivery of the invoice for such Components. If
Seller is unable to provide any requested Components to Buyer for sixty (60)
consecutive days, the Escrow Termination Date will occur on the 60”’ such day
and the Assets will be released to Buyer. Seller agrees not to provide any third
party with Components or any products containing or derived from the Assets.
Until the Escrow Termination Date, Buyer agrees to acquire Components solely
from Seller, in the amount of at least $50,000 per year.

 

Section 1.07 License. Seller hereby grants to Buyer and CANB an exclusive,
irrevocable license to use the Assets in the manufacture, promotion and sale of
Products until the Escrow Termination Date when the Assets transfer to Buyer.

 

Section 1.08 Title. Title to the Assets will transfer at the Escrow Termination
Date. The risk of loss, damage, or destruction to or infringement upon or from
any of the Assets will be borne by Seller before the Escrow Termination Date,
after which time such risk will be borne by Buyer.

 

Section 1.09 Seller’s Assistance. Upon Closing, Seller will provide Buyer and
its employees with training for the blending, application and packaging of
Products using the Technology. Buyer shall pay for Seller’s reasonable travel
and lodging costs associated with such training, provided that Buyer has prior
approved such expenses in writing. In addition, Buyer may, from time to time and
at any time prior to the Escrow Termination Date, request the assistance of
Seller, which assistance will not be unreasonably withheld, to answer Product
formula-related questions, technical questions, and general business questions.
Buyer shall cover all reasonable out-of-pocket and other related expenses for
Seller’s assistance. To the extent that any new Products are developed through
the above assistance of Seller, they shall be considered Derivative Assets and
subject to the Royalty.

 

Article II. SELLER’S REPRESENTATIONS AND WARRANTIES

 



Seller represents and warrants to Buyer and CANB as follows (which will be true
as of Closing and Escrow Termination Date):

 

[ex10-8_003.jpg] 

 



 

 

 

Section 2.0I Corporate Existence. Seller is a corporation duly incorporated and
legally existing under the laws of the state of Colorado and is qualified to do
business in every jurisdiction in which its ownership of property or conduct of
business requires it to qualify. Seller has all requisite corporate power and
authority and all material licenses, permits, and authorizations necessary to
own and operate the Assets and to carry on its business as now conducted.

 

Section 2.02 Authorization. Seller has duly authorized the execution, delivery,
and performance of this Agreement and all other agreements contemplated by this
Agreement to which Seller is a party, as the case may be. This Agreement and the
Related Agreements, when executed and delivered by the parties thereto, will
constitute the legal, valid, and binding obligation of Seller, enforceable
against Seller in accordance with their respective terms except as the
enforceability thereof may be limited by the application of bankruptcy,
insolvency, moratorium, or similar laws affecting the rights of creditors
generally or judicial limits on the right of specific performance. The execution
and delivery by Seller of this Agreement, and the fulfillment of and compliance
with the respective terms hereof by Seller, do not and will not (a) conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract; (b) result in the creation of any
lien, security interest, charge, or encumbrance on the Assets; (c) result in a
violation of the operating agreement of Seller or any law, statute, rule, or
regulation to which Seller is subject; or (d) result in a violation of any
order, judgment, or decree to which Seller is subject; or (e) require any
authorization, consent, approval, exemption, or other action by or notice to any
court or administrative or governmental body.

 

Section 2.03 Brokers and Finders. Seller has not employed any broker or finder
in connection with the transactions contemplated by this Agreement, or taken
action that would give rise to a valid claim against any party for a brokerage
commission, finder’s fee, or other like payment.

 

Section 2.04 Transfer Not Subject to Encumbrances or Third-Party Approval. The
execution and delivery of this Agreement by Seller, and the consummation of the
contemplated transactions, will not result in the creation or imposition of any
valid lien, charge, or encumbrance on any of the Assets, and will not require
the authorization, consent, or approval of any third party, including any
governmental subdivision or regulatory agency.

 

Section 2.05 Compliance with Codes and Regulations. Seller has all licenses and
permits required to legally manufacture the Components and has no knowledge,
after reasonable investigation, that the Assets violate any provisions of any
applicable local or state ordinances, orders, or regulations.

 

Section 2.06 Litigation. No action, suit, proceeding, order, investigation, or
claim is pending or, to the best of Seller’s knowledge, threatened against
Seller or its property, at law or in equity, or before or by any governmental
department, commission, board, bureau, agency, or instrumentality; Seller is not
subject to any arbitration proceedings under collective bargaining agreements or
otherwise or, to the best of Seller’s knowledge, any governmental investigations
or inquiries; and, to the best knowledge of Seller, no basis exists for any of
the foregoing.

 

[ex10-8_004.jpg] 

 



 

 

 

Section 2.07 Compliance with Laws. To the best of Seller’s knowledge, (a) Seller
has at all relevant times conducted its business in compliance with its articles
of incorporation and bylaws, and is in compliance with the laws of the State of
Colorado, and local ordinances and zoning laws; and (b) Seller is not in
violation of the laws of the State of Colorado or local ordinances and zoning
laws. Seller is not subject to any outstanding order, writ, injunction, decree,
or judgment and Seller has not been charged with, or threatened with a charge
of, a violation of any provision of federal, state, or local law or regulation.

 

Section 2.08 Title to and Condition of Assets.

 

(a)Seller owns all the Assets free and clear of all liens, pledges, security
interests, options, claims, charges, or other encumbrances or restrictions of
any kind.     (b)Seller has (and at Escrow Temrination Date will have) good and
marketable title to the Assets.     (c)There are no defects or liabilities that
might detract from the value of the Assets, interfere with any present or
intended use of any of the Assets, or affect the marketability of the Assets.
    (d)Seller is not aware of any claim of infringement relating to the Assets.

 

Section 2.09 Shelf Life. The Components have a shelflife of one (1) year.

 

Section 2.10 Investment.

 

(a)The Seller understands that the Shares are a speculative investment and
involves a risk of loss of Seller’s investment.     (b)The Seller understands
that the Shares are “restricted securities” and Seller may be unable to
liquidate its investment in the Shares, however, should the Buyer file a
registration statement at any time in the future, registering any common stock
for any purpose, Sellers shall be entitled to “Piggy-Back” Registration rights
to have any remaining Seller shares registered in that offering.      (c)The
Seller has the knowledge and experience in financial and business matters
necessary to make Seller capable of evaluating the merits and risks of an
investment in the Shares.     (d)The Seller has had the opportunity to ask
questions and receive answers concerning CANB and the terms and conditions of
the issuance of the Shares, and to obtain any of an investment in the Shares.
The Seller has obtained all the infonnation it desires in connection with the
Shares.



 



[ex10-8_005.jpg]     [ex10-8_006.jpg]



 

 

 

 

(e)The Seller is acquiring the Shares solely for the Shareholders’ own account
and not with a view to or for resale in connection with any distribution of the
Shares.

 

(f)The Seller is an “accredited investor” as that term is defined in Rule 501 of
Regulation D under the Securities Act of 1933.

 

Section 2.11 Accuracy of Representations and Warranties. None of the
representations or warranties of Seller contain or will contain as of Closing or
Escrow Termination Date any untrue statement of a material fact or omit or will
omit or misstate a material fact necessary in order to make statements in this
Agreement not misleading.

 

Article m. REPRESENTATIONS OF BUYER

 

Buyer and CANB (“Buyer Parties”) represents and warrants to Seller as follows:

 

Section 3.0I Company Existence. Buyer is a limited liability company duly
organized and legally existing under the laws of the state of New York. CANB is
a corporation duly organized and legally existing under the laws of the state of
Florida. Buyer Parties have all requisite corporate or individual power and
authority to enter into this Agreement and to perform their obligations
hereunder.

 

Section 3.02 Authorization. The execution, delivery, and performance of this
Agreement and the related agreements have been duly authorized and approved by
the respective management of Buyer Parties. This Agreement constitutes a valid
and binding agreement of Buyer Parties, enforceable in accordance with their
terms, except as enforceability may be limited by bankruptcy, reorganization,
insolvency, or similar laws affecting the enforcement of creditors’ rights or by
the application of general principles of equity.

 

Section 3.03 Brokers and Finders. Buyer Parties have not employed any broker or
finder in connection with the transactions contemplated by this Agreement and
has taken no action that would give rise to a valid claim against any party for
a brokerage commission, finder’s fee, or other like payment.

 

Section 3.04 No Conflict with Other Instruments or Agreements. The execution,
delivery, and performance by Buyer Parties of this Agreement will not result in
a breach or violation of, or constitute a default under, Buyer Parties’
respective governing documents or any material agreement to which Buyer Parties
are bound.

 

Section 3.05 Shares. At Closing the Shares will be newly issued and valid!
authorized.

 

 [ex10-8_007.jpg]

 



 

 

 

Section 3.06 Accuracy of Representations and Warranties. None of the
representations or warranties of Buyer contain or will contain any untrue
statement of a material fact or omit or will omit or misstate a material fact
necessary in order to make the statements contained herein not misleading.

 

Article IV. COVENANTS OF SELLER

 

Section 4.01 Seller’s Use of Assets Before Escrow Termination Date. Seller
agrees that between the date of this Agreement and the Escrow Termination Date:

 

(a)Continue to use the Assets in substantial conformity with all applicable
laws, ordinances, regulations, rules, or orders, and will use its best efforts
to preserve its business organization and continued operation;     (b)Not
assign, sell, lease, license or otherwise transfer or dispose of any of the
Assets;     (c)Use the Assets and create Derivative Assets solely for Buyer’s
benefit; and     (d)Notify Buyer promptly in the event of any material change in
the Assets or Seller’s business or any material adverse change in the financial
condition of Seller or of any breach of a representation or warranty provided in
this Agreement.

 

Section 4.02 Conditions and Best Efforts. Seller will use its best efforts to
effectuate the transactions contemplated by this Agreement and to fulfill all
the conditions of its obligations under this Agreement, and will do all acts and
things as may be required to carry out its obligations under this Agreement.

 

Section 4.03 No Negotiations with Others. Except as otherwise permitted by this
Agreement, or with Buyer’s prior written consent, Seller will refrain, and will
cause Seller’s officers, directors, and employees and any investment banker,
lawyer, accountant, or other agent retained by Seller to refrain, from
initiating or soliciting any inquiries or making any proposals with respect to,
or engaging in negotiations concerning, or providing any confidential
information or data to, or having any discussions with any person relating to,
any acquisition, business combination or purchase of all or any significant
portion of the assets of, or any equity interest in, Seller.

 

Section 4.04 Non-Competition and Non-Solicitation. Seller understands that Buyer
Parties will incur substantial costs, time and expense in establishing
relationships and goodwill with various persons and businesses. Seller
acknowledges that this goodwill is the property of Buyer Parties. Seller
acknowledges that this section is necessary to protect investment and goodwill
of Buyer Parties in their businesses and in these relationships.

 

(a)Seller agrees for itself and its principals that they shall not in any way,
from execution of this Agreement until the date two (2) years following the
Escrow Termination Date, enter into any competing business or, directly or
indirectly, own or participate in the the Assets, or pad production containing
CBD. For purposes of this Agreement, the term “competing business” means any
person, business, service provider, operation or other program that offers
products or services similar to those offered by Buyer Parties.



 

[ex10-8_008.jpg] 

 



 

 

 

(b)Seller agrees not to solicit any third party for the pwpose of creating any
business relationship that competes with the business of Buyer, or the sale any
products which compete with or are similar in pmpose to the Products or contain
CBD to any person, business or entity as of the date of closing.

 

Section 4.05 Potential Customers. If Seller receives knowledge of a potential
customer for the Products, it will not engage the potential customer directly
and will promptly notify Buyer of such potential customer, and if the potential
customer’s needs cannot be met for reasons of quality, price, volume, and
delivery or similar issues, then Seller is clear and free to further engage
Potential Customers at will for any reason with no colflict with Buyer.

 

Section 4.06 Press Releases. No notice to customers, press release, or other
public announcement concerning the transactions contemplated by this Agreement
will be made by Seller without Buyer’s prior written consent.

 

Article V. INDEMNIFICATION AND SURVIVAL

 

Section 5.01 Survival of Representations and Warranties. All representations and
warranties made in this Agreement will survive the Closing and Escrow
Termination Date of this Agreement.

 

Section 5.02 Seller’s Indemnification. Seller agrees to indemnify, defend, and
hold Buyer Parties and their respective directors, officers, principals,
shareholders, agents, successors, and assigns harmless from and against any and
all claims, liabilities, obligations, costs, expenses, and reasonable attorney
fees (collectively, “Damages”) arising out of or related to:

 

(a)Any breach or inaccuracy of any obligation, representation or warranty of
Seller made in this Agreement;     (b)Any failure by Seller to perform any
covenant required to be performed by it pursuant to this Agreement;     (c)Any
liability or obligation of Seller arising out of or in connection with the
ownership, use, condition, maintenance, or operation of the Assets by Seller
prior to the Escrow Termination Date; and     (d)Any infringement claims
relating to the Assets prior to the Escrow Termination Date.

 

[ex10-8_009.jpg] 

 



 

 

 

(e)The forgoing indemnification will not apply to any Damage caused by Buyer
Parties’ willful misconduct or gross negligence.

 

Section 5.03 Buyer’s Indemnification. Buyer agrees to defend, indemnify, and
hold harmless Seller its directors, officers, principals, shareholders, agents,
successors and assigns from and against all Damages arising out of or related
to:

 

(a)Any breach or inaccuracy of any representation or warranty of Buyer made in
this Agreement;     (b)Any failure by Buyer to perform any covenant required to
be performed by it pursuant to this Agreement; and     (c)Any liability or
obligation relating to the Assets that arises following the Escrow Termination
Date.     (d)The forgoing indemnification will not apply to any Damage caused by
Seller’s willful misconduct or gross negligence.

 

Section 5.04 Indemnification Procedure.

 

(a)Third-Party Claims.

 

(i)Each indemnified party will, with reasonable promptness after obtaining
knowledge thereof, provide the indemnifying party with written notice of all
third-party actions, suits, proceedings, claims, demands, or assessments that
may be subject to the indemnification provisions of this Section (collectively,
“Third-Party Claims”), including, in reasonable detail, the basis for the claim,
the nature of Damages, and a good-faith estimate of the amount of Damages.    
(ii)The indemnifying party will have fifteen (15) days after its receipt of the
claim notice to notify the indemnified party in writing whether the indemnifying
party agrees that the claim is subjj)Ct to Section and, if so, whether the
indemnifying party elects to undertake, conduct, and control, through counsel of
its choosing (subject to the consent of the indemnified party, such consent not
to be withheld unreasonably), and at its sole risk and expense, the good-faith
settlement or defense of the Third-Party Claim.     (iii)

If within fifteen (15) days after its receipt of the claim notice, the
indemnifying party notifies the indemnified party that it elects to undertake
the good-faith settlement or defense of the Third-Party Claim, the indemnified
party will reasonably cooperate with the indemnifying party in connection
therewith, including, without limitation, by making available to the
indemnifying party all relevant information material to the defense of the
Third-Party Claim. The indemnified party will be entitled to participate in the
settlement or defense of the Third-Party Claim, at its own expense, through
counsel chosen by the indemnified party. The indemnified party will have the
right.to review any proposed settlement that would impose an obligation or duty
on the indemnified party, and, if the indemnified party objects to such a
settlement, the settlement may not be undertaken. As long as the indemnifying
party is contesting the Third-Party Clai in good faith and with reasonable
diligence, the indemnified party will not pay settle the Third-Party Claim.
Notwithstanding the foregoing, the indemnified party will have the right to pay
or settle any Third-Party Claim at any time as long as the indemnified party
waives any right to indemnification for such claim from the indemnifying party.

 

[ex10-8_010.jpg] 

 



 

 

 

(iv)If the indemnifying party fails to provide notice that it elects to
undertake the good-faith settlement or defense of the Third-Party Claim, or if
the indemnifying party fails to contest the Third-Party Claim or to undertake or
approve settlement in good faith and with reasonable diligence, the indemnified
party will thereafter have the right to contest, settle, or compromise the
Third-Party Claim at its exclusive discretion, at the risk and expense of the
indemnifying party, and the indemnifying party will thereby waive any claim,
defense, or argument that the indemnified party’s defense or settlement of such
Third-Party Claim is in any respect inadequate or unreasonable.     (v)A party’s
failure to give timely notice will not constitute a defense (in part or in
whole) to any claim for indemnification by such party, except if, and only to
the extent that, such failure results in any material prejudice to the
indemnifying party.

 

(b)Claims Other than Third-Party Claims.

(i)Each indemnified party will, with reasonable promptness, deliver to the
indemnifying party written notice of all claims for indemnification under this
Section, other than Third-Party Claims, including, in reasonable detail, the
basis for the claim, the nature of the Damages, and a good-faith estimate of the
amount of the Damages.     (ii)The indemnifying party will have thirty (30) days
after its receipt of the claim notice to notify the indemnified party in writing
regarding :whether the indemnifying party accepts or disputes liability for all
or any part of the Damages described in the claim notice. If the indemnifying
party does not so notify the indemnified party, the indemnifying party will be
deemed to accept liability for all the Damages described in the claim notice.
    (iii)A party’s failure to give timely notice will not constitute a defense
(in part or in whole) to any claim for indemnification by such party, except if,
and only to the extent that, such failure results in any material prejudice to
the indemnifying party.

 

Section 5.05 In the event of any Damages for which Buyer has a right to
indemnity under this Agreement, Buyer will be entitled to offset the amount of
such Damages against any unpaid amount of the Purchase Price remaining payable.
On giving notice of a claim for indemnity pursuant to this Section, Buyer will
have the right to withhold payment of that portion of the Purchase Price that
equals the amount of the estimated Damages, and such withholding will not
constitute a default under this Agreement. The right to indemnification for
Buyer will not be limited to the amount of setoff under this section.

 

[ex10-8_011.jpg] 

 



 

 

 

Article VI. TERMINATION OF AGREEMENT

 

Section 6.01 Right of Parties to Terminate.

 

(a)This Agreement may be terminated by Buyer if Seller breaches any of its
obligations under this Agreement in any material respect, including not
supplying the Components as requested by Buyer, which breach is not cured within
sixty (60) days from the date of breach. Upon termination by Buyer or by Seller
for any reason other than those listed in Subsection (b) below, the Escrow
Termination Date will be triggered, and the Assets will be released from Escrow
to Buyer.     (b)This Agreement may be terminated by Seller in writing if Buyer
fails to purchase at least $50,000.00 of Components per year from Seller, in
which case the Assets will be returned to Seller and the parties will have no
further obligations to each other.

 

Article VII. MISCELLANEOUS PROVISIONS

 

Section 7.01 Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties relating to the subject matter hereof
and supersede any and all prior understandings, agreements, negotiations and
discussions, both written and oral, between the parties hereto with respect to
the subject matter hereof.

 

Section 7.02 Waiver. Any provision or condition of this Agreement may be waived
at any time, in writing, by the party entitled to the benefit of such provision
or condition. Waiver of any breach of any provision will not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.

 

Section 7.03 Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with, and shall be governed by, the laws of the State of
New York without reference to, and regardless of, any applicable choice or
conflicts oflaws principles.

 

Section 7.04 Execution of Agreement; Counterparts; Electronic Signatures.

 

(a)This Agreement may be executed in several counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the parties and delivered to the other parties; it being undeistood that
all parties need not sign the same counterparts.     (b)The exchange of copies
of this Agreement and of signature pages by facsimile transmission (whether
directly from one facsimile device to another by means of a dial-up connection
or whether mediated by the worldwide web), by electronic mail in “portable
document format” (“.pdf’) fonn, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by
combination of such means, shall constitute effective execution and delivery of
this Agreement as to the parties and may be used in lieu of the original
Agreement for all pUipOSes. Signatures of the parties transmitted by facsimile
shall be deemed to be their original signatures for all purposes.



 



 

 

 

Section 7.05 Further Assurances. Each of the parties hereto shall from time to
time at the request of another party hereto, and without further consideration,
execute and deliver to such other party such further instruments of assignment,
transfer, conveyance and confirmation and taice such other action as the other
party may reasonably request in order to more effectively fulfill the purposes
of this Agreement.

 

Section 7.06 Effect of Headings, Schedules and Exhibits. The subject headings of
the paragraphs of this Agreement are included for purposes of convenience only
and shall not affect the construction or interpretation of any of its
provisions. All schedules and exhibits to this Agreement are incorporated into
and made part of this Agreement as if set forth in their entirety in this
Agreement.

 

Section 7.07 Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof. If any
provision hereof is determined by a court of competent jurisdiction or an
arbitrator to be invalid or unenforceable, such provision shall be limited to
the extent necessary to make it valid and enforceable, or if necessary, severed
from this Agreement, and the remainder of the Agreement shall be in full force
and effect.

 

Section 7.08 Attorneys’ Fees. If either party brings a claim or lawsuit against
the other party to this Agreement to interpret or enforce any of the terms of
this Agreement, the prevailing party shall, in addition to all other damages, be
entitled to reasonable attorneys’ fees and costs, costs of witnesses, and costs
of investigation from the non-prevailing party(ies).

 

Section 7.09 Amendment and Termination. Except as provided in Section 4.04 of,
this Agreement may be amended or terminated only upon a writing executed by both
Buyer and Seller.

 

Section 7.10 Equitable Relief. Each party is entitled to bring an action for
temporary or preliminary injunctive relief at any time in any court of competent
jurisdiction in order to prevent irreparable injury that might result from a
breach of this Agreement.

 

Section 7.11 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Buyer and Sellers and their respective successors and
assigns. Whenever appropriate in this Agreement, references to Buyer or Sellers
shall be deemed to refer to such company’s successors or assigns.
Notwithstanding, no party may assign this Agreement without the written consent
of the other parties.

 

[ex10-8_012.jpg] 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

SIGNATURE PAGE TO

LICENSE AND ACQUISITION AGREEMENT

 

IN WITNESS WHEREOF, the parties enter into this Agreement as of the Effective
Date first above written.

 



“SELLER”   “BUYER” Hudilab, Inc. d/b/a/ Endless Relief, a Colorado corporation  

Pure Health Products, LLC,

a New York limited liability company

      By:     By:  [ex10-8_015.jpg] Printed: [ex10-8_013.jpg]    Printed:
Pasquale, Ferro Title: [ex10-8_014.jpg]    Title: President                
“CANB”       Canbiola, Inc.,       a Florida corporation                 By:
[ex10-8_016.jpg]        Printed: Marco Alfonsa       Title: CEO



 



 

 

 